DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CALVIN S. MCDONALD,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3036

                              [May 25, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Gillen, Judge;
L.T. Case No. 50-2015-CF-005205-AXXX-MB.

   Calvin S. McDonald, Jasper, for appellant.

   No appearance required for appellee.

PER CURIAM.

  We affirm without prejudice for appellant to file a facially sufficient
motion pursuant to rule 3.850 in the trial court. Appellant must file the
motion within the time remaining under rule 3.850.

   Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.